09-0050-ag
     Ying v. Holder
                                                                                      BIA
                                                                         Holmes-Simmons, IJ
                                                                              A095 460 193
                                                                              A095 460 194
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 30 th day of March, two thousand ten.

    PRESENT:
             RALPH K. WINTER,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                   Circuit Judges.
    _______________________________________

    CHUN MEI YING, YI SAN HUANG,
             Petitioners,

                      v.                                    09-0050-ag
                                                            NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, 1
             Respondent.
    _______________________________________

    FOR PETITIONERS:               Vlad Kuzmin, New York, N.Y.



                  1
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
FOR RESPONDENT:         Tony West, Assistant Attorney
                        General; Ernesto H. Molina, Jr.,
                        Assistant Director; Vanessa Otero
                        Lefort, Attorney, Office of
                        Immigration Litigation, United States
                        Department of Justice, Washington, DC


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Chun Mei Ying and her husband, Yi San Huang, natives

and citizens of the People’s Republic of China, seek review

of a December 8, 2008, order of the BIA, affirming the

February 9, 2005, decision of Immigration Judge (“IJ”)

Theresa Holmes-Simmons denying Ying’s application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). 2   In re Chun Mei Ying,

Yi San Huang, Nos. A095 460 193, A095 460 194 (B.I.A. Dec.

8, 2008), aff’g Nos. A095 460 193, A095 460 194 (Immig. Ct.

N.Y. City Feb. 9, 2005).   We assume the parties’ familiarity

with the underlying facts and procedural history in this

case.

    Under the circumstances of this case, we consider both


        2
          Huang was included as a derivative on his wife’s
   asylum application.

                               2
the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008)(internal quotation marks removed).    The applicable

standards of review are well-established.    See Corovic v.

Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Bah v. Mukasey, 529

F.3d 99, 110 (2d Cir. 2008).

    The agency reasonably found that Ying did not suffer

past persecution when she was allegedly compelled to use an

intra-uterine device (“IUD”) and fined for having violated

China’s family planning policy. 3   Without more, the

involuntary insertion of an IUD is not a per se form of

persecution, and Ying failed to provide any evidence that

her alleged IUD insertion involved aggravating circumstances

rising to the level of persecution.    See Matter of M-F-W- &



       3
          Because Huang was a derivative applicant on his
   wife Ying’s application for relief from removal, the BIA
   did not err in declining to consider his detention
   cumulatively with Ying’s claimed harm. See Shi Liang Lin
   v. U.S. Dep’t of Justice, 494 F.3d 296, 306 (2d Cir.
   2007) (finding that “[n]othing in the general definition
   of refugee would permit ‘any person’ who has not
   personally experienced persecution or a well-founded fear
   of future persecution on a protected ground to obtain
   asylum”); see also In re A-K-, 24 I. & N. Dec. 275, 278
   (BIA 2007) (finding that “[a]utomatically treating harm
   to a family member as being persecution to others within
   the family is inconsistent with the derivative asylum
   provisions”).

                               3
L-G-, 24 I. & N. Dec. 633, 636 (BIA 2008); Xia Fan Huang v.

Holder, 591 F.3d 124,129-30 (2d Cir. 2010).     Moreover, Ying

did not present any evidence before the agency that her

routine family planning fine caused her any severe economic

harm.   See Matter of T-Z-, 24 I. & N. Dec. 163, 170-75 (BIA

2007); Matter of M-F-W- & L-G-, 24 I. & N. Dec. at 641; see

also Guan Shan Liao v. U.S. Dep’t. of Justice, 293 F.3d 61,

70 (2d Cir. 2002).     Accordingly, the agency reasonably found

that Ying failed to demonstrate that she had suffered past

persecution in China.     See Xia Fan Huang, 591 F.3d at 12-30;

Matter of M-F-W- & L-G-, 24 I. & N. Dec. at 639-41.

    Because Ying did not demonstrate that she suffered past

persecution, she was not entitled to a presumption of a

well-founded fear of future persecution.     See 8 C.F.R.

§ 1208.13(b)(1).     Absent past persecution, an applicant may

establish eligibility for asylum by showing that she

subjectively fears persecution on account of an enumerated

ground and that her fear is objectively reasonable.     See

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

On appeal, Ying argues that she demonstrated a well-founded

fear of persecution based on her claim of past persecution.

This conclusory assertion is insufficient to challenge the


                                4
agency’s conclusion that she failed to demonstrate a well-

founded fear of persecution because she remained unharmed in

China for several years after family planning officials

discovered her purported violation of the family planning

policy.     See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545

n.7 (2d Cir. 2005).     Therefore, to the extent that Ying’s

applications for asylum, withholding of removal, and CAT

relief were based on her family planning claim, we find that

the agency reasonably denied those applications, see Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006), and we need not

consider the agency’s alternative finding that Ying was not

credible.

    Ying also argues that she established her eligibility

for CAT relief based on her allegedly illegal departure from

China.    We note that Ying did not argue before the agency

that she was eligible for CAT relief based on her illegal

departure from China.     Regardless, it is well-settled that

the agency does not err in finding that a petitioner is not

“entitled to CAT protection based solely on the fact that

she is part of the large class of persons who have illegally

departed China.”     Mu Xiang Lin v. U.S. Dep’t of Justice, 432

F.3d 156, 159-60 (2d Cir. 2005); see also Pierre v.

Gonzales, 502 F.3d 109, 118-19 (2d Cir. 2007).     Because Ying
                              5
failed to provide the particularized evidence necessary to

demonstrate her eligibility for CAT relief based on her

allegedly illegal departure from China, the agency’s denial

of her application for such relief was not in error.    See Mu

Xiang Lin, 432 F.3d at 160.

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                6